DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for want of prosecution.
On April 6, 2009, Plaintiff filed a Complaint. Case management conferences were held June 29, 2009, and October 13, 2009. At the October 13, 2009, conference, the parties discussed Plaintiff's failure to move the matter forward. At the conclusion of the conference, the court advised the parties that Plaintiff's written request for a trial or withdrawal was due no later than October 23, 2009, and if Plaintiff failed to submit a written response, the above-entitled matter would be dismissed for failure to prosecute. As of this date, Plaintiff has not filed a written response. As a result, the court concludes the appeal should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ____ day of November 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR. Your Complaint must be submitted within 60 days afterthe date of the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A. Tanner onNovember 6, 2009. The Court filed and entered this document on November6, 2009. *Page 1